DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-7 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites “divide … the respective images into a plurality of regions”. This limitation can be interpreted in two different ways: (1) each image is independently divided into a plurality of regions, so that, in terms of location/shape/size, divided regions in one image could be different from divided regions in another image; (2) All images are divided into the same plurality of regions in terms of location, shape and size. Please clarify. 
In light of the specification (Fig. 4, pg. [0011]) and for examination purposes, interpretation (2) is assumed.

Claim 1 recites “the respective divided regions” in line 7 and “the respective regions” in line 9. It is not clear whether they are referring to the divided regions of a single image, or the total divided regions of the plurality of images. 

Claim 1 recites in lines 7-8: “calculate, for the respective divided regions, motion vectors”. This limitation can be interpreted in two different ways: (1) calculate a motion vector for each divided region, so that there is a 1-to-1 correspondence between the divided regions and the motion vectors; (2) calculated motion vectors (i.e., multiple) for each divided region. Please clarify. 
In light of the specification (pg. [0012]) and for examination purposes, interpretation (1) is assumed.

Claim 1 recites in line 9: “detect luminances and contrasts of the respective regions”. This limitation can be interpreted in two different ways: (1) detect a luminance value and a contrast value for each divided region; (2) detect luminances (i.e., multiple values) and contrasts (i.e., multiple values) for each divided region. Please clarify. 
In light of the specification (pg. [0014]) and for examination purposes, interpretation (1) is assumed.

Claim 1 recites “detect specific regions in which the detected luminances and contrasts satisfy determination conditions”. There is insufficient antecedent basis for the underlined limitation in the claim. It is further not clear if and how “specific regions” are related to the plurality of regions. Please clarify.

In light of the specification (pg. [0018]) and for examination purposes, it is assumed that the plurality of regions are classified into specific regions and non-specific regions, based on whether or not a region satisfies the determination conditions.

Claim 1 recites “the motion vectors to be used” and “the motion vectors of the detected specific regions” in lines 15-16. There are insufficient antecedent bases for these limitations in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above.
Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-7 are not rejected over the prior art of record. These claims may be allowable if the rejections under U.S.C. 112(b) above are overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666